Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
    
NO. 14-03-01058-CR 
    NO. 14-03-01059-CR
____________
 
ARTURO CANTU GUARNERO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County, Texas
Trial Court Cause Nos. 37,105A
& 37,106
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to two counts of aggravated
robbery.  Appellant entered into a plea
bargain agreement with the State on May 20, 2003, whereby the State agreed to a
cap on punishment of 10 years for each offense. 
In accordance with these plea bargain agreements, the trial court
sentenced appellant in cause number 37,105A to ten years= confinement, and in cause number 37,106 to 5 years= confinement, in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed pro se notices of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).